Citation Nr: 0420502	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left elbow fracture, with degenerative changes, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left olecranon nerve transplant, currently evaluated as 20 
percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service-connected disorders were last addressed 
by VA examinations conducted in March 2001.  The findings 
from the March 2001 VA examinations are thus over three years 
old and not sufficiently contemporaneous for evaluation 
purposes.  As such, a further examination is necessitated.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the current 
severity and symptoms of his left elbow 
disorder, his left olecranon nerve 
transplant disorder, and his left hand 
carpal tunnel syndrome.  The examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
As to the left elbow, the examiner must 
conduct range of motion studies and must 
comment on the presence and extent of any 
painful motion or functional loss due to 
pain.  The examiner should also describe 
all current symptoms of the veteran's 
left olecranon nerve transplant disorder 
and left hand carpal tunnel syndrome.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  

3.  Then, the veteran's claims of 
entitlement to an increased evaluation 
for residuals of a left elbow fracture, 
with degenerative changes; entitlement to 
an increased evaluation for residuals of 
a left olecranon nerve transplant; and 
entitlement to an initial evaluation in 
excess of 10 percent for carpal tunnel 
syndrome of the left hand should be 
readjudicated.  If the determination of 
one or more of these claims remains less 
than fully favorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


